Citation Nr: 1512967	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for inflammatory bowel disease, to include ulcerative colitis and Crohn's disease, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.   

The Board notes that the Veteran has been denied entitlement to service connection for his variously diagnosed inflammatory bowel disease in separate decisions.  However, the Board has recharacterized the issue on appeal accordingly.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a bilateral hip disability was raised in a February 2012 lay statement and a February 2012 VA examination report.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An unappealed March 2009 rating decision denied service connection for Crohn's disease.

2.  The evidence associated with the claims file subsequent to the March 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for inflammatory bowel disease.

3.  The Veteran served in the inland waterways of the Republic of Vietnam and exposure to herbicides is presumed.  
	
4.  Inflammatory bowel disease is etiologically related to exposure to herbicides during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a Crohn's disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Inflammatory bowel disease was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A March 2009 rating decision denied entitlement to service connection for Crohn's disease based on a finding that it was not incurred in or caused by active service and it was not a disability which was presumptively related to exposure to herbicides.  The Veteran did not appeal that decision.  

The evidence added to the claims file since the March 2009 decision includes an October 2013 private medical opinion finding that the Veteran's inflammatory bowel disease was at least as likely as not caused by or the result of exposure to a chemical herbicide such as Agent Orange.  The Board notes that the new medical evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for Crohn's disease is warranted.  

Entitlement to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that his diagnosed inflammatory bowel disease is the result of exposure to herbicides during active service.  

At the outset, the Board notes that inflammatory bowel disease is not a disability that is considered presumptively related to herbicide exposure.  However, that does not preclude consideration of direct service connection.  

A review of the record shows that the Veteran served aboard the USS White River, which has been identified as a ship that operated exclusively or primarily in the inland waterways of the Republic of Vietnam.  Therefore, the Veteran is presumed to have been exposed to herbicides in active service.  

The service medical records are silent for complaints of, treatment for, or a diagnosis of inflammatory bowel disease while the Veteran was in active service.  In February 1970, the Veteran was afforded a separation examination.  There is no indication that the Veteran reported symptoms that could be associated with inflammatory bowel disease at the time of his separation.  Further, the Veteran's abdomen and viscera were noted to be clinically normal upon examination.  

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with inflammatory bowel disease as early as 2002.  In a December 2011 letter from his private physician, Dr. A.H., it was noted that the Veteran had been treated since 2002 for moderate to severe, chronic indeterminate colitis.  Dr. A.H. noted that the Veteran had some features which made it difficult to determine whether his disability represented Crohn's colitis or ulcerative colitis, both of which were noted to be forms of inflammatory bowel disease.  Dr. A.H. went on to note that the cause of inflammatory bowel disease was not yet known, but was believed to be due to an environmental trigger in those patients with a predisposition towards developing it.

In an October 2013 opinion, Dr. A.H. opined that the Veteran's inflammatory bowel disease was at least as likely as not caused by or the result of exposure to chemical herbicides such as Agent Orange.  In this regard, Dr. A.H. noted that there was a substantial body of literature implicating Agent Orange and associated dioxins in many disease processes, including autoimmune disorders such as inflammatory bowel disease.  

The Board finds that the private medical opinions of record are adequate because the examiner discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the private physician's opinions to be competent, credible, and persuasive.

In sum, the Veteran served aboard the USS White River while it participated in operations in the inland waterways of the Republic of Vietnam and so, his exposure to herbicides while in active service is presumed.  The Veteran has been diagnosed with inflammatory bowel disease and his private physician has linked the diagnosis to his exposure to herbicides while in active service.  There are no medical opinions to the contrary and the private medical opinions are the most probative evidence of record.  Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for inflammatory bowel disease is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for Crohn's disease is reopened.

Entitlement to service connection for inflammatory bowel disease is granted.



____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


